UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.                              No. 00-4242
ALLEN ZEBULON WRIGHT, JR.,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
               Frank W. Bullock, Jr., District Judge.
                     (CR-99-264, CR-99-265)

                   Submitted: September 29, 2000

                       Decided: October 30, 2000

    Before MICHAEL, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Louis C. Allen, III, Federal Public Defender, Erick D. Placke, Assis-
tant Federal Public Defender, Greensboro, North Carolina, for Appel-
lant. Walter C. Holton, Jr., United States Attorney, Michael F. Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.
2                       UNITED STATES v. WRIGHT

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Allen Zebulon Wright, Jr., appeals his sentence of thirty-seven
months imprisonment pursuant to his guilty plea for transportation of
stolen aircraft and stolen vehicle in interstate commerce, 18 U.S.C.
§ 2312 (1994), and for credit card fraud, 15 U.S.C. § 1644(b) (1994).
We affirm.

   On appeal, Wright argues that the district court erred in applying
a two-level enhancement for use of a special skill under U.S. Sentenc-
ing Guidelines § 3B1.3 (1998). Section 3B1.3 of the Guidelines pro-
vides for a two-level increase if a defendant "abused a position of
public or private trust, or used a special skill, in a manner that signifi-
cantly facilitated the commission or concealment of the offense."
U.S.S.G. § 3B1.3. On appeal, this court will reverse a district court’s
imposition of an enhancement based on a defendant’s abuse of a posi-
tion of trust only if the court’s determination is clearly erroneous. See
United States v. Helton, 953 F.2d 867, 869 (4th Cir. 1992). Because
the determination of whether a defendant possessed a special skill that
facilitated the commission of the offense is ordinarily factual, the
court reviews the findings of the district court to determine if they are
clearly erroneous. See United States v. Hummer, 916 F.2d 186, 191
(4th Cir. 1990). But if the district court undertakes to interpret the
guidelines, "the standard moves closer to de novo review." United
States v. Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989).

   We have reviewed Wright’s arguments and find that the district
court’s interpretation of the guidelines was correct and therefore the
application of the enhancement appropriate. Accordingly, we affirm
Wright’s sentence. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                             AFFIRMED